


Exhibit 10.40


Amendment Number 1 to the
OGE Energy Corp. 2008 Stock Incentive Plan



OGE Energy Corp., an Oklahoma corporation (the "Company'), by action of its
Board of Directors taken in accordance with the authority granted to it by
Section 11 of the OGE Energy Corp. 2008 Stock Incentive Plan (the "Plan"),
hereby amends the Plan in the following respects effective as of January 1,
2012:


1.    By deleting the second paragraph of Section 3 of the Plan and inserting in
lieu thereof the following:
 
Subject to Section 7(c)(iv), if any shares of Restricted Stock are forfeited for
which the participant did not receive any benefits of ownership (as such phrase
is construed by the Commission or its staff), or if any Stock Option (and
related Stock Appreciation Right, if any) terminates without being exercised,
shares subject to such Awards shall again be available for distribution in
connection with Awards under the Plan. In the event that (a) any participant
delivers shares of Common Stock (i) to pay the exercise price of an Award, or
(ii) in satisfaction of any tax withholding requirement, or (b) any other
payment made or benefit realized under the Plan is satisfied by the transfer or
relinquishment of shares of Common Stock, the number of shares of Common Stock
available for Awards under the Plan shall be increased by the number of shares
of Common Stock so surrendered, paid or relinquished; provided, however, that,
nothwithstanding the foregoing, shares of Common Stock delivered to pay the
exercise price of any Stock Option or Stock Appreciation Right, shares of Common
Stock delivered in satisfaction of any tax withholding requirement relating to
any Stock Option or Stock Appreciation Right and shares of Common Stock
otherwise transferred or relinquished in connection with any Stock Option or
Stock Appreciation Right shall not increase the number of shares of Common Stock
available for Awards under the Plan.


 IN WITNESS WHEREOF, OGE Energy Corp. has caused this instrument to be signed in
its name by a duly authorized officer on this 15th day of February, 2012.
 


OGE ENERGY CORP.


By: /s/ Peter B. Delaney                
Chairman, President and Chief Executive Officer




